Citation Nr: 0739800	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-17 594A	)	DATE
	)
	)


THE ISSUE


Entitlement to payment of attorneys fees from past due 
benefits based on the grant of unemployability in an April 
17, 2003, rating decision.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant in this case is an attorney at law who 
previously represented the veteran in a VA proceeding.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 determination by Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  


FINDING OF FACT

The issue of entitlement to individual unemployability was 
reasonably raised at the time of the Board's March 2002 
decision. 


CONCLUSION OF LAW

The criteria for payment to the appellant of fees from past 
due benefits based on the grant of unemployability in an 
April 17, 2003, rating decision have been met. 38 U.S.C.A. § 
5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a one-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than one year following the date on which that 
Board decision was promulgated.  See In the Matter of the Fee 
Agreement of Mason, 13 Vet.App. 79, 83-86 (1999).

Pursuant to 38 U.S.C.A. § 5904(c)(1), a fee agreement may be 
entered into between a claimant and an attorney for services 
provided only after the Board makes a final decision on the 
issue involved in a case.  In the Matter of the Fee Agreement 
of Smith, 4 Vet.App. 487, 490 (1993).  The issue extant in 
the final Board decision in a case must be the same issue for 
which the attorney is seeking payment.  In the Matter of the 
Fee Agreement of Stanley, 10 Vet.App. 104, 107 (1997)

The Board's failure to adjudicate an issue that was properly 
before it constitutes a final adverse Board decision with 
respect to that issue.  In the Matter of the Fee Agreement of 
Smith, 10 Vet. App. 311, 313-14 (1997).

Whether an issue is reasonably raised is based on the 
submissions of the claimant or the evidence of record.  See 
In re Mason, supra.  For TDIU claims in particular, once a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (2001); VAOPGCPREC 12-01.

In the current case, the appellant contends that he is 
entitled to attorneys fees based on an April 2003 rating 
decision that granted individual unemployability.  He 
observes that he was retained on the issue within one year of 
the Board's March 2002 decision.  He cites 38 C.F.R. § 3.310 
and argues that major depressive disability, the secondary 
condition, is required to be considered a part of the 
original service-connected condition, degenerative joint 
disease of the lumbosacral spine, which was considered by the 
Board March 2002 decision.  He also cites In the Matter of 
the Fee Agreement of Smith, 10 Vet. App. 311 (1997), and 
argues that the Board's March 2002 decision effectively 
denied the veteran's pending TDIU claim, which was part of 
his claim for an increased evaluation for his service-
connected lumbosacral condition.  

The record shows that the appellant was retained on July 1, 
2002, within one year of the March 2002 Board decision.  

There has been no final Board decision on the issue of 
entitlement to employability.  Nevertheless, the Board's 
March 2002 decision reviewed the veteran's recent hearing 
testimony and determined that the veteran had raised claims 
of secondary service connection for a psychiatric disorder 
and a total compensation rating based on individual 
unemployability.  The Board referred these claims to the RO 
for appropriate action."  

The March 2002 Board decision also denied an evaluation in 
excess of 20 percent for residuals of a right medial 
malleolus fracture with internal fixation, and granted an 
increased evaluation of 40 percent for degenerative disc 
disease of the lumbosacral spine with sciatic neuropathy.  

Thereafter, a May 2002 rating decision implemented the 
increase to 40 percent for degenerative disc disease, 
effective January 26, 1999.  A June 2002 rating decision 
granted service connection for major depressive disorder as 
secondary to the veteran's service-connected degenerative 
joint disease of the lumbosacral spine.  The evaluation was 
50 percent, effective October 31, 2001.  An April 2003 rating 
decision granted entitlement to individual unemployability, 
effective October 31, 2001  

The Board finds that the veteran's TDIU claim satisfied the 
Roberson criteria at the time of the March 2002 Board 
decision, and thus was a raised issue.  Moreover, the March 
2002 Board decision itself notes that the veteran had raised 
a claim of entitlement to a TDIU.  

The Board's failure to adjudicate the TDIU claim, that was 
properly before it at the time of the March 2002 decision, 
constitutes a final adverse Board decision with respect to 
that issue.  See In the Matter of the Fee Agreement of Smith, 
10 Vet. App. 311, 313-14 (1997).  Thus, the facts before the 
Board satisfy the relevant provisions of 38 U.S.C.A. § 
5904(c)(1) and 38 C.F.R. § 20.609(c) as to when an attorney 
may charge fees.  Accordingly, the Board finds that the 
appellant is entitled to payment of attorney fees from past-
due benefits based on the April 2003 rating decision granting 
the veteran TDIU from October 31, 2001.  


ORDER

Entitlement to payment of attorneys fees from past due 
benefits based on the grant of unemployability in an April 
17, 2003, rating decision, is granted.  



                    
_________________________________________________
	K. OSBORNE
Veterans Law Judge,  Board of Veterans' Appeals




 Department of Veterans Affairs


